CARR, Presiding Judge
(dissenting).
The basis for this appeal is a judgment in the court below in favor of the beneficiary on a policy of life insurance.
The policy was issued by the appellant on the 1st day of August, 1947. The insured, Charles James Fox, died on the 30th day of November, 1948.
The application for the policy contract bears date of the 18th day of July, 1947.
Questions numbered 5, 11(c), 12(g), and 13, and answers thereto appearing in the application are pertinent to our review. They are:
“5. Have you ever been an inmate of a hospital, sanatorium, asylum or . cure whether for observation, examination or treatment? If yes, give date, duration, nature of ailment and name of institution.
“(Answer) Yes. Laceration of left cheek, 1943,'' Providence Hosp. Dr. —Doehring-.’ Complete' Recovery.”
“11. Have you ever had any ailment or disease of
“(c) The Stomach or Intestines, Liver, Kidneys or Genito-Urinary Organs?
“(Answer) No.”
“12. (g) Have you consulted a physician for any ailment or disease not included in your above answers?
“(Answer) No.”
“13. What clinics, hospitals, physicians, healers or other practitioners, if any, not named above, have you consulted or been treated by, within the past five years. If none, so state.
“(Answer) None.”
The cause was submitted to the jury on the complaint in one count and on the plea of the general issue and special pleas numbered 6, 7, 9, and 10.
Plea 6 alleges in effect that the answer given to question 5, supra, was false in that insured had been a patient in October 1944 at the Ochsner Clinic for duodenal ulcer with which he was then suffering, which malady increased the risk of loss to the insurer.
Plea 7 contains similar allegations but bases its averments on the alleged falsity of the answer to question 11(c), supra.
Plea 9, in the same aspect, relates to the answer to question 13, and plea 10 to the answer to question 12(g).
These questions are presented for our review by: (1) The refusal of the general affirmative charge in defendant’s behalf. (2) The action of the trial judge in overruling appellant’s motion for a new trial. (3) The propriety of the refusal of certain. written instructions which were tendered by the defendant.
In October, 1944 Mr. Fox, the insured, was given a physical examination at the Ochsner Clinic in New Orleans, Louisiana. Th'e appointment was "arranged by Dr. L. D. Newman at the request of Mr. Fox. .
*39The physical examination finding was reported to Dr. Newman in the following letter:
“Ochsner Clinic Prytania & Aline Streets New Orleans, Louisiana
October 27 1944
Dear Dr. Newman:
Following is a report on Mr. Charles Fox whom you referred to the Ochsner Clinic for examination.
X-rays of the upper GI tract revealed a small niche deformity along the lesser curvature side at the base of the duodenal cap at the level of its juncture with the pylorus. This represents evidence of ulceration. There is essentially no deformity of the duodenal cap and no tenderness or pyloro- . spasm. Cholecystograms were normal and chest x-ray was negative.
The following laboratory examinations were normal: serology; sedimentation rate; hematology, including smears for malaria; blood sugar and serum protein; cephalin flocculation ; test for febrile antigens; and urinalysis. Stool examinations revealed the presence of hookworm.
A thorough examination in the Department of Urology failed to reveal any genito-urinary disease. The patient was finally observed in the Department of Internal Medicine. I would suggest that with the subsidence of activity of the duodenal ulcer he be treated for hookworm which may or may not be producing symptoms at this time. In regard to the duodenal ulcer an ulcer regime, et cetera, would seem to.be indicated.
Sincerely yours,
Edgar W. Warren, M. D. : mab
Dr. L. D. Newman Bay Minette Alabama
cc — Dr. Goldfarb
12-2-48 — my”
Apparently Dr. Warren did not personally assist in the examination of Mr. Fox. The indicated findings were taken from a report of the examination made by and under the direction of Dr. Edgar Little.
Dr. Newman saw Mr. Fox frequently after the latter returned from the clinic. He testified:
“When a consultation letter arrived, I preserved it, and shortly afterwards I saw Mr. Fox, and Mr. Fox wanted that letter, and it was given to him. Then when the X-rays were taken, I asked for them and secured them. He wanted them and asked the clinic for them and they sent them.”
It appears that Dr. Newman did not give any special importance to the contents of the letter. In this aspect he testified:'
“A. I don’t recall the letter at all.
“A. (continuing) I honestly don’t. I didn’t pay any attention to it. I didn’t think he was ill. He didn’t look like it;
“Q. After reading that letter, does it refresh your recollection? A. Not too much, no. That is my name on the letter. His being ill didn’t impress me too much. He was quite robust. I don’t think he discussed it with me.
“Q. But you do remember the report from Ochsner Clinic to him? A. Yes.
“Q. And the X-ray plates? A. Right.
“Q. And you delivered the report and the X-ray plates from the Ochsner Clinic to Mr. Fox? A. Right.”
The physician testified in effect that Mr. Fox appeared to be enjoying good health. He was “a big, strong^ strapping man,” and weighed 180 to 185 pounds. We quote the following excerpt from Dr. Newman’s testimony:
“Q. Now, then, Doctor, you say you went .on fishing' and hunting trips with him? A. Yes, sir.
- “Q.'. And :■ was the food .cooked on the boat?:. A.' OÜ, yes,-sir; ■?
*40“Q. Did he eat just exactly what the others ate? A. Yes, sir.
“Q. Did he show any evidence of being in ill health from his eating? A. Well; no, sir, he ate.
“Q. Ate the same things you did? A. Yes, sir.
“Q. Did he exhibit any evidence of being in bad health? A. No, sir, if he had any inconvenience from what he ate, he didn’t make it manifest to any of us.
“Q. And you all ate fried foods on that trip and every other food that a ^normally healthy person would eat, didn’t you? A. Oh, sandwiches, fish and all sorts of things.
“Q. Do you know of any complaint whatsoever on his part? A. He never gave me any.
“Q. And all that you know about it is just that he said he would like a check-up, and you arranged with Ochsner Clinic for him to have a check-up. Is that right ? A. That is it. I called Mr. Underwood. I remember that. It made it much simpler.”
As we stated above, Dr. Edgar Little made and supervised the physical examination of Mr. Fox at Ochsner Cline. At the trial below the doctor did not have an independent recollection of having seen Mr. Fox, nor did he recall the circumstances incident to the examination. His testimony was based on a study of the Ochsner Clinic reports and records. The witness testified:
“Q. Please explain precisely what these records show the condition of Charles James Fox to be at the time of the examination. A. At the time of the examination on 10/14/44 I found that his chest was negative. He had an anomalous variation of his fourth rib which m.eant nothing — it had no clinical significance whatever. He also had an anomalous or anatomical variation of the 3rd rib on the left. On this same date we examined his gall bladder at which time we found that his gall bladder functioned normally and that there was no gall stones. Two days later on 10/16/44, I examined Mr. Fox myself in the fluoroscopic room and according to my reports I found there was a small niche deformity along the lesser curvature side at the base of the duodenal cap at the level of its juncture with the pylorus. This represented roentgenological evidence of ulceration. There was essentially no deformity of the duodenal cap and no tenderness or pylorospasm. The esophagus and stomach were negative.
“Q. Do the records show Charles James Fox had a duodenal ulcer at the time of the examination? A. My examination indicates that he had a duodenal ulcer at that time.”
The doctor stated that the X-ray films were made by technicians without his assistance and when he was not present. He stated also that X-ray pictures always truthfully show the condition of that part of the human anatomy which they purport to depict and that shadows on X-ray plates or films do not deceive an experienced radiologist.
In this respect other radiology experts in their testimony expressed a contrary view. In effect they stated that shadows on X-ray plates and films were deceiving and in many cases would fail to accurately and precisely reflect the true condition of that part of the human body which in fact existed.
The hereinabove quoted excerpt from Dr. Little’s testimony contains this statement: “There was essentially no deformity of the duodenal cap and no tenderness or pylorospasm.”
Dr. W. R. Meeker as a witness qualified as a medical expert with many years of active practice. At the time of the trial he owned and personally operated an X-ray outfit. His knowledge of radiology and his experience with the technique were in every respect shown to be equal to those of Dr. Little. In fact it appears that both of these physicians have attained ve.ry high *41standing and eminence in their professional careers.
Dr. Meeker did not examine nor treat the insured. He was among the witnesses who testified that on account of shadows on X-ray plates or films there may appear evidence of conditions in the human anatomy which do not in fact exist. He testified also that if a person had a duodenal ulcer there would be a deformity of the duodenal cap and there would be a local tenderness and usually pylorospasm. The doctor stated that if these conditions were not manifest he would conclude that the duodenum was in a healthy state and free of ulcer. He testified that if a person is suffering from duodenal ulcer his tolerance towards fatty and spicy foods would be poor. His diagnosis of the symptoms of the malady was confirmed by the testimony of other expert ■witnesses.
Dr. Raymond K. Farnham at the time of the trial was assistant medical director for the appellant. He approved the application for the instant policy in so far as it related to the physical aspect of the applicant. He answered the following question in the affirmative :
“Would the fact, if it is a fact, that Charles J. Fox had been an inmate of Ochsner Clinic in New Orleans, Louisiana, on October 13, 1944, for observation, examination or treatment for duodenal ulcers with which he was then suffering have increased the risk assumed by the Company in the issuance of said policy?”
Dr. Paul M. Goldfarb attended Mr. Fox in his last illness. He had not seen nor professionally attended the insured prior to this time. The doctor first saw Mr. Fox at the latter’s home on November 28, 1948. At the time the physician learned that the patient had recently been vomiting blood and also passing it through the rectum. He was forthwith carried to the Mobile Infirmary. After being admitted and before he died at 5 :55 A.M., November 30, 1948, he had some other hemorrhages. •
The doctor testified that his final diagnosis of the cause of Mr. Fox’s death was: “Acute pulmonary edema and gastro-intestinal hemorrhage.” In this factual aspect the record discloses:
“Q. What did you base that diagnosis on? A. The physical findings and the history.
“Q. Were you given a history of Mr. Fox’s condition? A. Yes, as I recall, I was.
“Q. Do you recall who gave you this history? A. It was either Mr. Fox or his wife, I believe.
“Q. What was that history, Doctor ? A. That was that Mr. Fox had had a peptic ulcer for some time — I don’t recall just how long — and that he had been sent to New Orleans to the Ochsner Clinic for either diagnosis or treatment.
“Q. Did you write that down on that report there? A. If' it is on there, I wrote it, but I don’t remember whether I did or not. According to this, I have that he had a duodenal ulcer—
“Mr. Thornton: You did write down the history that he was giving you, did you not? A. That is right.
“Q. When did you write that history down? A. At the time Mr. Fox was admitted to the hospital.”
Dr. Goldfarb made out the death certificate and gave as the cause of death:
“Immediate cause of death Acute pulmonary edema
“Due to Anemia resulting from gastro-intestinal hemorrhage
“Other conditions Duodenal ulcer.”
During the last illness of Mr. Fox there were no X-rays taken nor fluoroscopic examinations in an attempt in this manner to determine the nature of the malady.
Dr. Goldfarb testified that his clinical impressions at the time he attended the insured were that he had a hemorrhage from a duodenal ulcer. It appears that this impression, together with what he was told with reference to the Ochsner Clinic diag*42nosis, occasioned this notation on the death certificate: “Other conditions Duodenal ulcer.”
■ The following is excerpted from Dr. Goldfarb’s cross examination:
“Q. There are thousands of people who have ulcer and live their normal life out, aren’t they (sic), Doctor? A. That’s true.
“Q. What are the symptoms of gastritis? A. Indigestion, heartburn and belching.
“Q. And they are very similar and practically indistinguishable from the symptoms of ulcer. Is that right? A. That’s true.
“Q. So on examining him out there with these hemorrhages, you were unable to tell whether they were due to gastritis or to this other thing, weren’t you? A. No, but hemorrhage such as this is not usual with gastritis.
“Q. Well, hemorrhages come from many things, do they not? A. Yes.
“Q. And therefore you were unable then to say he had an-ulcer? A. No, I couldn’t say.”
We have attempted hereinabove to delineate pertinent portions of the evidence. This, we think will serve sufficiently as a basis for a fair review of the presented questions.
Title 28, Sec. 6, Code 1940 provides:
“No written or oral misrepresentation, or warranty therein made, in the negotiation of a contract or policy of insurance, or in the application therefor or proof of loss thereunder, shall defeat or void the policy, or prevent its attaching, unless such misrepresentation is made with actual intent to deceive, or unless the matter misrepre.sented increase the risk of loss.”
In the case of New York Life Ins. Co. v. Zivitz, 243 Ala. 379, 10 So.2d 276, 278, 143 A.L.R. 321, Justice Lawson, writing for the Supreme Court, had this to say:
“Misrepresentations made in an application for insurance will not defeat or void a policy of insurance unless it appears that: (1) The representations were false; (2) they were made either with the actual intent to deceive, or unless the matter misrepresented increased the, risk of loss; and (3) the insurer relied upon them to his prejudice.”
See also, New York Life Ins. Co. v. Horton, 235 Ala. 626, 180 So. 277; Sovereign Camp, W. O. W. v. Moore, 237 Ala. 156, 186 So. 123.
The record evidence in the instant appeal presents two prime factual questions: (1) Did the insured have a duodenal ulcer at the time he executed the application for the policy. (2) If this query is to be answered in the affirmative, did this malady increase the risk of loss?
These issues are posed by the allegations of special pleas, and the insured assumed the burden of establishing these averments by the required proof. New York Life Ins. Co. v. Hoffman, 238 Ala. 648, 193 So. 104.
We have held that ulcerated stomach is not included among the diseases which, a9 a matter of law, tend to shorten life and materially increase the risk of loss. Independent Life Ins. Co. v. Vann, 24 Ala. App. 93, 130 So. 520. See also, Protective Life Ins. Co. v. Fischer, 234 Ala. 436, 175 So. 391.
In this aspect the evidence presents conflicting expert views. As we have noted, Dr. Farnham testified that if the insured was suffering from duodenal ulcer on October 13, 1944, this would have increased the risk assumed by the appellant in the issuance of the policy. Dr. Meeker testified that thousands of persons with peptic ulcers will live out their normal lives.
This doctor stated, also, that the symptoms of gastritis and duodenal ulcer may be often confused by medical experts.
' We have a long line of authorities which hold that expert testimony is not necessarily binding on the court and jury. To be sure, *43this character of evidence is of great .potential value, especially in cases of the kind with which we are instantly concerned. The very nature of the factual inquiry impels the dependency upon and reliance on the testimony of men who are trained and experienced in the science of physiology.
Their testimony should not be capriciously rejected nor ignored. It should he weighed, however, in connection with all the facts and circumstances disclosed by the proof. Metropolitan Life Ins. Co. v. Chambers, 226 Ala. 192, 146 So. 524; Metropolitan Life Ins. Co. v. Shaw, 22 Ala.App. 54, 112 So. 179; Booker T. Washington Burial Ins. Co. v. Williams, 27 Ala.App. 393, 173 So. 269; Com. Life Ins. Co. v. Harmon, 228 Ala. 377, 153 So. 755.
Our courts have applied a doctrine which is more favorable to expert testimony when the opinions and conclusions of these witnesses are based solely upon tests and personal examinations and when such disclosed evidence is not in dispute. Aetna Life Ins. Co. v. Norfleet, 232 Ala. 599, 169 So. 225; New York Life Ins. Co. v. Horton, 235 Ala. 626, 180 So. 277; Grabove v. Mutual Benefit Health & Accident Ass’n, 241 Ala. 88, 1 So.2d 297.
It is evincingly clear that the latter doctrine cannot be applied in the case at bar. Unquestionably the conflicts in the expert testimony, which we have attempted to illustrate herein above, and reasonable inferences from the evidence which are against the contentions of the appellant forbid us to hold that the insurer was entitled to the general' affirmative charge. First Nat. Life Ins. Co. of America v. Rector, 225 Ala. 116, 142 So. 392; Mutual Life Ins. Co. of New York v. Mankin, 223 Ala. 679, 138 So. 265; Metropolitan Life Ins. Co. v. Shaw, supra; Booker T. Washington Burial Ins. Co. v. Williams, supra; Sovereign Camp, W. O. W. v. Davis, 242 Ala. 235, 5 So.2d 480; Sovereign Camp, W. O. W. v. Sirten, 234 Ala. 421, 175 So. 539; Com. Life Ins. Co. v. Harmon, supra; Sovereign Camp, W. O. W. v. Brock, 226 Ala. 579, 148 So. 129; Sovereign Camp, W. O. W. v. Harris, 228 Ala. 417, 153 So. 870; New York Life Ins. Co. v. Hoffman, supra; Sovereign Camp, W. O. W. v. Rowe, 225 Ala. 336, 143 So. 171; Life Ins. Co. of Virginia v. Mann, 28 Ala.App. 425, 186 So. 583; Independent Life Ins. Co. of America v. Butler, 221 Ala. 501, 129 So. 466; National Life & Accident Ins. Co. v. Puckett, 217 Ala. 110, 115 So. 12; Massachusetts Mutual Life Ins. Co. v. Crenshaw, 195 Ala. 263, 70 So. 768.
We freely confess and are frank to admit that it has not been an easy task to determine whether or not the lower court was in error in denying the motion for a new trial. We have reference to the assigned ground that the verdict was contrary to the great weight of the evidence.
Our official approach to this question is appellate only, a fact well known by the legal profession. Our review cannot be based solely on the fact that we find some substantial conflicts in the testimony. Neither can we decide the inquiry on the premise that if we had been the triers of the facts we would have rendered a different verdict.
The age old system of right of trial by a jury affords a substantial privilege. “The verdict of a jury and the judgment of a trial judge are solemn things” is an oft quoted statement, the verity of which is deeply rooted and embedded in the administration of our laws.
The reviewing courts should not disregard the finding of a jury and the judgment of the trial judge thereon unless a legal and valid reason therefor is made to appear.
What the former Chief Justice, Gardner, wrote for the Supreme Court in Booth v. State, 247 Ala. 600, 25 So.2d 427, 432, is in every respect applicable here:
“Among the grounds of motion for a new trial was the one that the verdict was contrary to the great preponderance of the evidence. The motion was denied. The solution of the questions of fact presented in this case was One not free from difficulty, but was' one" peculiarly for-the jury’s-determination. The trial appears to have been conduct*44ed with great care. The defendant was vigorously represented by able counsel who was alert to his every interest, and the trial judge likewise appeared to have conducted the trial in such a manner as to safeguard defendant’s every right. Under the rule by which we are here guided, there is no justification for a disturbance of the trial court’s action in denying the motion for a new trial based upon this ground.”
The studious and careful consideration of the instant record forces us to the conclusion that we should not disturb the action of the lower court in the matter of instant concern.
Chief Justice Marshall observed in Ogden v. Saunders, 12 Wheat. 213, 6 L.Ed. 606: “It is a general rule * * * that the positive authority of a decision is coextensive only with facts on which it is made.”
This is indeed true; however we will cite some authorities which in our view lend some analogous support to the conclusion we have reached. Sovereign Camp, W. O. W. v. Brock, supra; Independent Life Ins. Co. of America v. Butler, supra; National Life & Accident Ins. Co. v. Puckett, supra; Equitable Life Assurance Society of United States v. King, 242 Ala. 35, 4 So.2d 410; National Life & Accident Ins. Co. v. Logan, 228 Ala. 409, 153 So. 868; Metropolitan Life Ins. Co. v. Chambers, supra, New York Life Ins. Co. v. Hoffman, supra; Life Ins. Co. of Virginia v. Mann, supra; Metropolitan Life Ins. Co. v. Shaw, supra; Sovereign Camp, W. O. W. v. Rowe, 225 Ala. 336, 143 So. 171.
We come finally to the consideration of the propriety of the refusal of written charges numbered 3 and 4.
The former instruction attempts to present the legal principles which are applicable to special plea number 10. The latter has the same purpose as to special plea number 6.
Charges to be approved should speak “in the correct and appropriate terms of the law.” To save error in their refusal the rule of strict construction should be applied. Bragg v. State, 236 Ala. 270, 183 So. 682.
There may be objectional features which could be pointed out in both charges, but we entertain the view that each of them was substantially covered by the court’s oral charge. Title 7, Sec. 273, Code 1940.
The court went to some length in explaining to the jury that if the defendant had proven either of his special pleas the plaintiff would not be entitled to recover. He catalogued the various averments of the pleas and instructed the jury with reference to their legal significance and meaning. To illustrate our view would require that we laden this opinion with a very large portion of the court’s oral charge.
We have been favored with very able briefs by counsel representing the appellant and the appellee.
It is the considered conclusion of the writer that the judgment below should be affirmed.